955 F.2d 40
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Peter Emmanuel BERNARD, Plaintiff-Appellant,v.E.B. WALKER, Major;  Sergeant Wade;  Sergeant J. Berry;Frank Mardavich, Defendants-Appellees.
No. 91-6671.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 13, 1992.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond, No. CA-91-608-A-R, James R. Spencer, District Judge.
Peter Emmanuel Bernard, appellant pro se.
E.D.Va.
DISMISSED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Peter Emmanuel Bernard appeals the district court's order dismissing this 42 U.S.C. § 1983 (1988) action without prejudice.   Appellant's action was referred to a magistrate judge pursuant to 28 U.S.C.A. § 636(b) (West Supp.1991).   The magistrate judge properly ordered Appellant to pay a partial filing fee in this action and properly found his proffered objections to the fees insufficient.   See Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982).   When Appellant failed to pay the assessed fee, the magistrate judge recommended that the action be dismissed, and advised Appellant that the failure to file timely objections to the recommendation could waive appellate review of a district court order based upon the recommendation.   Despite these warnings, Appellant failed to object to the magistrate judge's recommendations.


2
This Court has held that the timely filing of objections to a magistrate judge's recommendation is necessary to preserve appellate review of the substance of that recommendation where the parties have been warned that failure to object will waive appellate review.   Wright v. Collins, 766 F.2d 841, 846 (4th Cir.1985) (quoting  Carr v. Hutto, 737 F.2d 433, 434 (4th Cir.1984), cert. denied, 474 U.S. 1019 (1985)).   See generally United States v. Schronce, 727 F.2d 91 (4th Cir.), cert. denied, 467 U.S. 1208 (1984).   Appellant has waived appellate review of the dismissal entered on recommendation of the magistrate judge by failing to file objections after receiving proper notice.   We accordingly deny leave to proceed in forma pauperis and dismiss the appeal.   Appellant's motion to consolidate this appeal with three other appeals is denied.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.